Citation Nr: 1630535	
Decision Date: 08/01/16    Archive Date: 08/11/16

DOCKET NO.  13-22 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Haddock, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to November 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Seattle, Washington Department of Veterans Affairs Regional Office (RO).  


FINDING OF FACT

In a July 2016 written statement, the Veteran expressed his desire to withdraw the issue on appeal as he was satisfied with the RO's decision in the matter.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to a rating in excess of 30 percent for service-connected PTSD have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.200 (2015).  A substantive appeal may be withdrawn in writing by an appellant or authorized representative at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b) (2015).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.

The record shows that the Veteran filed a timely notice of disagreement with an April 2012 rating decisions that granted service connection for PTSD, assigning a rating of 30 percent.  In August 2013, the Veteran perfected an appeal on the issue of entitlement to a rating in excess of 30 percent for service-connected PTSD and requested a hearing before a member of the Board. 

A July 2016 written statement, associated with the record, documents the Veteran's desire to withdraw his request for a hearing, as well as his appeal on the issue of entitlement to a rating in excess of 30 percent for service-connected PTSD, based on his satisfaction with the RO's May 2016 grant of a 70 percent rating for his PTSD.  As the Veteran has properly withdrawn the substantive appeal with respect to this issue, the Board does not have jurisdiction to decide any appeal.  Therefore, the appeal must be dismissed.  38 C.F.R. § 20.204 (2015). 


ORDER

The appeal is dismissed. 



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


